Exhibit 10.6

 

[g255661kmi001.gif]

 

ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION AGREEMENT

 

Date:

August 26, 2011

 

 

Bank:

Manufacturers and Traders Trust Company

 

One M&T Plaza

 

Buffalo, New York 14240

 

Attention: Office of the General Counsel

 

 

Mortgagor:

FARM SPRINGS ROAD, LLC

 

c/o GTJ REIT, Inc.

 

444 Merrick Road, Suite 370

 

Lynbrook, New York 11563

 

 

Indemnitor(s):

GTJ REIT, INC

 

444 Merrick Road, Suite 370

 

Lynbrook, New York 11563

 

 

Premises:

8 Farm Springs Road, Farmington, Connecticut

 

WITNESSETH:

 

WHEREAS, Mortgagor is the owner of or is acquiring title to the Premises, as
more particularly described on Schedule A;

 

WHEREAS, Mortgagor has applied to Bank for one or more loans and/or other
financial accommodations (collectively, the “Loan”);

 

WHEREAS, the Loan will be evidenced by one or more notes made by the Indemnitor
(collectively, the “Note”) and will be secured by a guaranty made by Mortgagor
(the “Guaranty”) and a mortgage granted by Mortgagor and covering the Premises
(the “Mortgage”) (together, the Note, the Guaranty and the Mortgage are referred
to as the “Loan Documents”, as the same may be amended from time to time); and

 

WHEREAS, Bank is unwilling to make the Loan unless Mortgagor and Indemnitor(s)
execute and deliver this Agreement.

 

NOW, THEREFORE, in order to induce the Bank to make the Loan and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Mortgagor and Indemnitor(s)
hereby covenant and agree as follows:

 

1.     DEFINITIONS:  All capitalized terms used in this Agreement and not before
defined shall have the meanings set forth below:

 

“Contamination” means the seeping, spilling, leaking, pumping, pouring,
emitting, using, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, Releasing or the presence of Hazardous Substances at, under or upon
the Premises or into the environment, or arising from the Premises or migrating
to or from the Premises which requires notification, treatment, response or
removal action or remediation under any Environmental Laws.

 

“Environment” means any water or water vapor, land surface or subsurface, air,
fish, wildlife, biota and all other natural resources.

 

“Environmental Laws” means all federal, state, commonwealth, and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes (whether now or in the future enacted,
promulgated or issued) relating to the protection of the Environment or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances or pertaining to the
protection of lawn, water, air, health, safety or the environment, and the
rules, regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state, commonwealth and local governmental agencies and
authorities with respect thereto, whether now or in the future enacted,
promulgated or issued, including, without limitation, the laws of the state or
commonwealth where the Premises is located.

 

“Environmental Permits” means all permits, licenses, approvals, authorizations,
consents or registrations required by any Environmental Law in connection with
the ownership, use or operation of the Premises for the storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances or the sale, transfer or conveyance of the Premises.

 

“Hazardous Substance” includes, any substances, chemicals, materials or elements
that are prohibited, limited or regulated by the Environmental Laws, or any
other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic” under the Environmental Laws, or that are known or
considered to be harmful to the health or safety of occupants or users of the
Premises.  The term Hazardous Substances shall also include any substance,
chemical, material or element (i) defined as a “hazardous substance” under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”) (42 U.S.C. §9601, et seq.), as amended by the

 

CLB-158-NY (8/05)

 

© Manufacturers and Traders Trust Company, 2005

 

1

--------------------------------------------------------------------------------


 

Superfund Amendments and Reauthorization Act of 1986, and as further amended
from time to time, and regulations promulgated thereunder; (ii) defined as a
“regulated substance” within the meaning of Subtitle I of the Resource
Conservation and Recovery Act (42 U.S.C. §6991-6991i), and regulations
promulgated thereunder; (iii) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act (33 U.S.C. §1321), or listed pursuant to
Section 307 of the Clean Water Act (33 U.S.C. §1317), covered by the Hazardous
Materials Transportation Act, as amended (49 U.S.C. §1801, et seq.) or the Toxic
Substances Control Act, as amended (15 U.S.C. §2601, et seq.), (iv) defined as
“hazardous”, “toxic”, or otherwise regulated, under any Environmental Laws
adopted by the state or commonwealth in which the Premises is located, or its
agencies or political subdivisions; (v) which is petroleum, petroleum products
or derivatives or constituents thereof; (vi) which is asbestos or
asbestos-containing materials; (vii) the presence of which requires
notification, investigation or remediation under any Environmental Laws or
common law; (viii) the presence of which on the Premises causes or threatens to
cause a nuisance upon the Premises or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Premises; (ix) the presence of which on adjacent properties would constitute a
trespass by the Mortgagor and/or Indemnitor; (x) which is urea formaldehyde foam
insulation or urea formaldehyde foam insulation-containing materials; (xi) which
is lead base paint or lead base paint-containing materials; (xii) which are
polychlorinated biphenyls or polychlorinated biphenyl-containing materials;
(xiii) which is radon or radon-containing or producing materials; or (xiv) which
by any laws of any governmental authority requires special handling in its
collection, storage, treatment, or disposal including, without limitation any
flammable materials, explosives, radon, radioactive materials, polychlorinated
biphenyls, petroleum and petroleum-based products or methane.

 

“Indemnitee” means the Bank, any participants in the Loan and all subsequent
holders of the Mortgage, their respective successors and assigns, their
respective officers, directors, employees, agents, representatives, contractors
and subcontractors and any subsequent owner of the Premises who acquires title
from or through the Bank.

 

“Release” has the meaning given to that term in CERCLA and the regulations
promulgated thereunder.

 

2.     REPRESENTATIONS AND WARRANTIES.  Mortgagor represents and warrants to
Bank that, to the best of Mortgagor’s knowledge:

 

(a)   Except as set forth on Schedule B, neither the Premises nor, to
Mortgagor’s actual knowledge, any property adjacent to or within the immediate
vicinity of the Premises is being or has been used for: (i) the storage,
treatment, generation, transportation, processing, handling, production or
disposal of any Hazardous Substance, (ii) the storage of petroleum or
petroleum-based products, (iii) a landfill or other waste disposal site or (iv)
military purposes.

 

(b)   Except as set forth on Schedule C, no underground storage tanks are or
have been located on the Premises.

 

(c)   The soil, subsoil, bedrock, surface water and groundwater of the Premises
are free of any Hazardous Substances beyond any legally permitted levels.

 

(d)   There has been no Release in violation of Environmental Laws nor is there
the threat of a Release of a Hazardous Substance on, at or from the Premises or
any property adjacent to or within the immediate vicinity of the Premises in
violation of Environmental Laws which through soil, subsoil, bedrock, surface
water or ground water migration could come to be located on the Premises, and no
Contamination has been Released on or under the Premises.

 

(e)   Mortgagor has not received any notice or inquiry from (i) any federal,
state or local governmental authority, (ii) any operator, tenant, subtenant,
licensee or occupant of the Premises or any property adjacent to or within the
immediate vicinity of the Premises, or (iii) any other person with regard to a
Release or the threat of a Release of a Hazardous Substance on, at or from the
Premises or any property adjacent to or within the immediate vicinity of the
Premises in violation of Environmental Laws.

 

(f)    All Environmental Permits have been obtained and are in full force and
effect.

 

(g)   No event has occurred with respect to the Premises which, with the passage
of time or the giving of notice, or both, would constitute a violation of any
applicable Environmental Law or non-compliance with any Environmental Permit.

 

(h)   There are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court or governmental authority relating to the past, present or future
ownership, use, operation, sale, transfer or conveyance of the Premises which
require any change in the present condition of the Premises or any work,
repairs, construction, containment, clean up, investigations, studies, removal
or remedial action or capital expenditures with respect to the Premises.

 

(i)    There are no actions, suits, claims or proceedings, pending or
threatened, which would cause the incurrence of expenses or costs of any type or
description or which seek money damages, injunctive relief, remedial action or
other remedy that arise out of, relate to or result from (i) a violation or
alleged violation of any applicable Environmental Permit, (ii) the presence or
Release or the threat of a Release of a Hazardous Substance on, at or from the
Premises or any property adjacent to or within the immediate vicinity of the
Premises, or (iii) human exposure to any Hazardous Substance, noises,
vibrations, or nuisances of whatever kind to the extent they arise from the
condition, ownership, use, operation, sale, transfer or conveyance of the
Premises.

 

(j)    No Contamination is present at, on or under the Premises and no
Contamination is being emitted from the Premises onto any surrounding or
adjacent areas.

 

(k)   Mortgagor’s representations and warranties set forth in this Paragraph 2
are limited to the conditions and facts existing as of the date hereof.

 

3.     COVENANTS OF MORTGAGOR.  Mortgagor covenants and agrees that:

 

2

--------------------------------------------------------------------------------


 

(a)   Mortgagor shall keep, and shall use commercially reasonable efforts to
cause all operators, tenants, subtenants, licensees and occupants of the
Premises to keep, the Premises free of all Hazardous Substances in amounts in
violation of Environmental Laws and shall not cause or permit the Premises or
any part thereof to be used for the storage, treatment, generation,
transportation, processing, handling, production or disposal of any Hazardous
Substances in violation of Environmental Laws.

 

(b)   Mortgagor shall comply with, and shall cause all operators, tenants,
subtenants, licensees and occupants of the Premises to comply with, all
applicable Environmental Laws, and shall obtain and comply with, and shall use
commercially reasonable efforts to cause all operators, tenants, subtenants,
licensees and occupants of the Premises to obtain and comply with, all
Environmental Permits in accordance with Environmental Laws.

 

(c)   Attached hereto as Schedule D is a complete list of all Environmental
Permits presently required for the ownership, use or operation of the Premises
and the businesses located thereon.  Mortgagor agrees to notify Bank of any
additions, deletions, or modifications of any Environmental Permits.  Upon the
written request of Bank, Mortgagor shall furnish true and complete copies of all
Environmental Permits.

 

(d)   Mortgagor shall not cause or permit any change to be made in the present
or intended use of the Premises which would (i) involve the use of the Premises
as a landfill or other waste disposal site, for the storage of petroleum or
petroleum-based products (other than as expressly identified on Schedule B), or
for military purposes, (ii) violate any applicable Environmental Law, (iii)
constitute non-compliance with any Environmental Permit or (iv) increase the
risk of a Release of a Hazardous Substance in violation of Environmental Laws.

 

(e)   Mortgagor shall promptly provide Bank with a copy of all notifications it
gives or receives with respect to any past or present Release or threat of a
Release of a Hazardous Substance on, at or from the Premises or any property
adjacent to or within the immediate vicinity of the Premises, or any
Contamination thereof.

 

(f)    Mortgagor shall undertake and complete, in accordance with all applicable
Environmental Laws and all Environmental Permits, all investigations, studies,
sampling and testing and, to the extent required, all removal and other remedial
actions necessary to contain, remove and clean up all Hazardous Substances that
are determined to be present on or at the Premises.

 

(g)   Mortgagor shall at all times allow Bank and its officers, employees,
agents, representatives, contractors and subcontractors reasonable access to the
Premises upon prior notice (except in the event of an emergency condition as
determined in the Bank’s sole discretion) for the purpose of ascertaining site
conditions, including, but not limited to, subsurface conditions.  Bank shall
use commercially reasonable efforts to avoid interfering with any of the tenants
at the Premises.

 

(h)   If at any time Bank obtains any evidence or information which suggests a
present or potential Contamination or Release of Hazardous Substances in
violation of Environmental Laws on, at or about the Premises, Bank may require
that an environmental inspection and audit report of a scope and level of detail
satisfactory to Bank be prepared, at Mortgagor’s reasonable expense, by an
environmental engineer or other qualified person acceptable to Bank.  Such audit
may include a physical inspection of the Premises, a visual inspection of any
property adjacent to or within the immediate vicinity of the Premises, personnel
interviews and a review of all Environmental Permits and other compliance
certificates.  If Bank requires, such inspection may also include a records
search and/or subsurface testing for the presence of Hazardous Substances in the
soil, subsoil, bedrock, surface water and ground water.  If the audit indicates
the presence or Release or threat of a Release of any Hazardous Substance on, at
or from the Premises, Mortgagor shall promptly and diligently pursue to
completion all necessary and legally authorized investigative, containment,
removal, clean up and remedial actions, using methods recommended by the person
who prepared the environmental inspection and audit report and acceptable to the
appropriate governmental agencies or authorities.

 

4.     INDEMNIFICATION.  Mortgagor and each Indemnitor hereby jointly and
severally agree and covenant as follows:

 

(a)   To indemnify, protect, defend and save harmless each Indemnitee from and
against any and all damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, judgments, suits, actions, proceedings, costs,
disbursements and expenses (including, without limitation, reasonable attorneys’
and experts’ fees, expenses and disbursements) of any kind or nature whatsoever
which may at any time actually be imposed upon, incurred by or asserted or
awarded against any Indemnitee relating to, resulting from or arising out of (i)
the use of the Premises for the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance, as a
landfill or other waste disposal site, for military purposes or for the storage
of petroleum or petroleum-based products, (ii) the presence or Release or threat
of a Release of any Hazardous Substance on, at or from the Premises in violation
of Environmental Laws, (iii) the failure to promptly and diligently pursue to
completion all necessary, appropriate and legally authorized investigative,
containment, removal, clean up and other remedial actions with respect to a
Release or threat of a Release of any Hazardous Substance on, at or from the
Premises, (iv) human exposure to any Hazardous Substance, noises, vibrations or
nuisances of whatever kind to the extent they arise from the condition of the
Premises or its ownership, use, operation, sale, transfer or conveyance thereof,
(v) a violation of any applicable Environmental Law, (vi) non-compliance with
any Environmental Permit or (vii) a material misrepresentation or material
inaccuracy in any representation or warranty or a material breach of or failure
to perform any covenant made by Mortgagor in this Agreement.

 

(b)   The liability of Mortgagor and each Indemnitor shall in no way be limited,
abridged, impaired or affected by (i) any amendment or modification of the Loan
Documents, (ii) any extension of the time for payment or performance of other
obligations required by any of the Loan Documents, (iii) the release of
Mortgagor, any Indemnitor, any guarantor or any other person from the
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents or this Agreement, whether by
operation of law, Bank’s voluntary act or otherwise, (iv) the invalidity or
unenforceability of any of the provisions of the Loan Documents, (v) any
exculpatory provision contained in any of the Loan Documents limiting Bank’s
recourse to property encumbered by the Mortgage or to any other security or
limiting Bank’s rights to a deficiency judgment against Mortgagor, (vi) any
applicable statute of limitations, (vii) any investigation conducted by or on
behalf of Bank or any other Indemnitee or any information which Bank or any
other Indemnitee may have or obtain with respect to the environmental condition
of the Premises, (viii) the sale, assignment or foreclosure of the Note or the
Mortgage, (ix) the sale, transfer or conveyance of all or part of the Premises,
(x) the dissolution, liquidation, death or legal incapacity of Mortgagor or any
Indemnitor, (xi) the release or discharge, in whole or in part, of Mortgagor or
any Indemnitor in any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or

 

3

--------------------------------------------------------------------------------


 

similar proceeding or any security for the Note or other obligations, (xii) the
accuracy or inaccuracy of the representations and warranties made by the
Indemnitor, or any other obligor under any of the Loan Documents, (xiii) Bank’s
failure to record the Mortgage or file any UCC financing statements (or Bank’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Note or
other obligations, and, in any such case, whether with or without notice to the
Mortgagor or Indemnitor or other person or entity and with or without
consideration, or (xiv) any other circumstances which might otherwise constitute
a legal or equitable release or discharge in whole or in part, of Mortgagor
under the Note or of any Indemnitor under this Agreement.

 

(c)   The indemnification provision of this paragraph 4 is wholly independent of
and in addition to any indemnification agreement given to Bank as part of the
application process for the Loan.

 

5.     BANK’S RIGHT TO SELECT ENGINEERS, CONSULTANTS AND ATTORNEYS.  Without
limiting the other provisions hereof, in the event any claim (whether or not a
judicial or administrative action is involved) is asserted against the Bank with
respect to Hazardous Substances, Environmental Laws or a Release, the Bank shall
have the right to select the engineers, other consultants and attorneys for the
Bank’s defense or guidance, determine the appropriate legal strategy for such
defense, and compromise or settle such claim, all in the Bank’s sole discretion,
and the Mortgagor and each Indemnitor shall be liable to the Bank in accordance
with the terms hereof for liabilities, reasonable costs and expenses actually
incurred by the Bank in this regard.

 

6.     MORTGAGOR’S OBLIGATION TO DELIVER PREMISES.  Mortgagor agrees that, in
the event the Mortgage is foreclosed (whether judicially or by power of sale) or
the Mortgagor’s tenders a deed in lieu of foreclosure, the Mortgagor shall
deliver the Premises to the Bank free of any and all Hazardous Substances,
(except for (a) those Hazardous Substances which are used or present in the
ordinary course of the Mortgagor’s business in compliance with all Environmental
Laws and have not been Released into the environment in such a manner as to
constitute Contamination hereunder, and (b) those Hazardous Substances which are
naturally occurring on the Premises, but only in such naturally occurring form)
or Contamination in a condition such that the Premises conforms with all
Environmental Laws and such that no remedial or removal action will be required
with respect to the Premises.  The Indemnitor’s obligations as set forth in this
Section are strictly for the benefit of the Bank and any successors and assigns
of the Bank as holder of any portion of the Loan and shall not in any way impair
or affect the Bank’s right to foreclose against the Premises.

 

7.     BANK’S RIGHT TO CURE.  In addition to the other remedies provided to the
Bank in the Mortgage and the other Loan Documents, should the Indemnitor fail to
abide by any provisions of this Agreement, the Bank may, should it elect to do
so, perform any such actions as it, in its sole discretion, deems necessary to
repair and remedy any damage to the Premises caused by Hazardous Substances or
Contamination.  In such event, all funds expended by the Bank in connection with
the performance of any of Mortgagor’s or Indemnitor’s obligation to commence and
perform any corrective work required to address any environmental damages under
this Agreement or applicable Environmental Law, including all reasonable
attorneys’ fees, engineering fees, consultant fees and similar charges, shall
become a part of the obligation secured by the Mortgage and shall be due and
payable by the Mortgagor and Indemnitor on demand.  Each disbursement made by
the Bank pursuant to this provision shall bear interest at the lower of the
Default Rate under the Note or the highest rate allowable under applicable laws
from the date the Indemnitor shall have received written notice that the funds
have been advanced by the Bank until paid in full.

 

8.     NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Mortgagor
or any Indemnitor (at their respective addresses on the Bank’s records) or to
the Bank (at the address on page one and separately to the Bank officer
responsible for Mortgagor’s relationship with the Bank).  Such notice or demand
shall be deemed sufficiently given for all purposes when delivered (i) by
personal delivery and shall be deemed effective when delivered, or (ii) by mail
or courier and shall be deemed effective three (3) business days after deposit
in an official depository maintained by the United States Post Office for the
collection of mail or one (1) business day after delivery to a nationally
recognized overnight courier service (e.g., Federal Express).  Notice by e-mail
is not valid notice under this or any other agreement between Mortgagor or any
Indemnitor and the Bank.

 

9.     SUCCESSORS AND ASSIGNS; SURVIVAL.  This Agreement will be binding upon
the Mortgagor and each Indemnitor and its heirs, administrators, successors and
assigns, and will inure to the benefit of and be enforceable by the Bank, its
affiliates, the Indemnitees, any respective successors and assigns of the
foregoing, as well as any persons or entities who acquire title to or ownership
of the Premises from, or through action by, the Bank (including at a
foreclosure, sheriff’s or judicial sale); provided, however, that the Mortgagor
and Indemnitor may not assign this Agreement in whole or in part without the
Bank’s prior written consent and the Bank at any time may assign this Agreement
in whole or in part.  The Mortgagor’s and Indemnitor’s obligations under this
Agreement shall survive any judicial foreclosure, foreclosure by power of sale,
deed in lieu of foreclosure, transfer of the Premises by the Mortgagor, or the
Bank and payment of the indebtedness under any of the Loan Documents in full. 
Notwithstanding the foregoing, the obligations and liabilities of the
undersigned under this Agreement shall not be applicable to any such obligations
or liabilities occasioned, arising and caused as the result of any act of any
person or party (other than an act of the undersigned or its agents) occurring
subsequent to the earlier to occur of (x) the indefeasible payment in full to
Bank of the entire indebtedness evidenced by or payable under the Note, the
Guaranty and the other Loan Documents (unless such payment does not become
indefeasible), and (y) the date upon which Bank or its nominee or affiliates
acquires possession of the Premises by foreclosure of the Mortgage, a sale of
the Premises pursuant to the provisions of the Mortgage, acceptance of a deed or
assignment in lieu of foreclosure or sale or otherwise.

 

10.  INTERPRETATION.  In this Agreement, unless the Bank, Mortgagor and the
Indemnitor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Agreement unless otherwise indicated.  Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

11.  JOINT AND SEVERAL.  If there is more than one Mortgagor or Indemnitor each
of them shall be jointly and severally liable for all amounts and obligations
which become due as specified in this Agreement and the term “Mortgagor” shall
include each as well as all of the Mortgagors, and the term “Indemnitor” shall
include each as well as all of the Indemnitors.

 

4

--------------------------------------------------------------------------------


 

12.  GOVERNING LAW AND JURISDICTION.  Unless provided otherwise under federal
law, this Agreement will be interpreted in accordance with the laws of the State
of Connecticut, excluding its conflict of laws rules.  MORTGAGOR AND INDEMNITOR
HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT IN NEW YORK STATE IN NASSAU OR SUFFOLK COUNTY, OTHER THAN IN CONNECTION
WITH AN IN REM PROCEEDING, AND TO THE JURISDITION OF ANY STATE OR FEDERAL COURT
IN THE STATE OF CONNECTICUT IN HARTFORD COUNTY WITH RESPECT TO ANY IN REM
PROCEEDING, AND CONSENT THAT BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT MORTGAGOR’S AND/OR INDEMNITOR’S ADDRESS AS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT
WILL PREVENT BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR
EXERCISING ANY RIGHTS AGAINST MORTGAGOR AND/OR INDEMNITOR, INDIVIDUALLY, AGAINST
ANY SECURITY OR AGAINST ANY PROPERTY OF MORTGAGOR AND/OR INDEMNITOR WITHIN ANY
OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Mortgagor and
Indemnitor acknowledge and agree that the venue provided above is the most
convenient forum for Bank, Mortgagor and Indemnitor.  Mortgagor and Indemnitor
waive any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

13.   WAIVER OF JURY TRIAL.  MORTGAGOR, INDEMNITOR AND BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY MORTGAGOR,
INDEMNITOR AND BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY,
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.  MORTGAGOR
AND INDEMNITOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  MORTGAGOR AND INDEMNITOR
ACKNOWLEDGES THAT BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE PROVISIONS OF THIS SECTION.  THE MORTGAGOR AND INDEMNITOR
ACKNOWLEDGE THAT THE TRANSACTION OF WHICH THIS MORTGAGE IS A PART IS A
COMMERCIAL TRANSACTION, AND EACH HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ITS
RIGHT TO NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, OR AS OTHERWISE ALLOWED BY THE LAW OF ANY STATE OR FEDERAL LAW, WITH
RESPECT TO ANY PREJUDMENT REMEDY WHICH THE MORTGAGEE MAY DESIRE TO USE, AND
SPECIFICALLY AUTHORIZES THE ATTORNEY FOR THE BANK TO ISSUE A WRIT FOR ANY
PREJUDGMENT REMEDY WITHOUT COURT ORDER.  THE UNDERSIGNED EACH HEREBY FURTHER
WAIVES ANY REQUIREMENT FOR THE POSTING OF A BOND AND ANY RIGHT TO REQUEST THE
COURT TO REQUIRE THE BANK TO POST A BOND IN CONNECTION WITH ANY PREJUDGMENT
REMEDY SOUGHT.

 

14.  COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute but
one and the same instrument, and shall be binding upon each of the undersigned
as fully and completely as if all had signed the same instrument.

 

[END OF PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor and Indemnitor(s) have executed this Agreement as
of the day and year first above written.

 

 

 

MORTGAGOR:

 

 

 

 

 

FARM SPRINGS ROAD, LLC

 

 

 

By: GTJ REIT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

INDEMNITOR:

 

 

 

GTJ REIT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Description of Premises

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Use of the Premises

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Underground Storage Tanks

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Environmental Permits

 

--------------------------------------------------------------------------------